Grant, C. J.
(after stating the facts). 1. At the settlement, defendant insisted that he owed the plaintiff $514.19. The dispute between them was over $50. It is unnecessary to state details. The settlement was made with the full knowledge of the claim of each party in regard to it. There was no mistake. It was therefore error for the court to instruct the jury that, if defendant paid the money by mistake, he was entitled to recover it back.
2. Defendant urges that he paid it under duress, and cites Hackley v. Headley, 45 Mich. 569. A complete *668reply to this claim is that this theory of the case was not submitted to the jury. The charge of the court is given in ■ full, and does not refer to such theory. But, under the. facts, plaintiff made no threat, and, under his claim, stood simply upon his legal rights under the lease and mortgages. Defendant testified he (plaintiff) “insisted that this $50 should be paid. I insisted that, it should not. Mr. Lanab went away to work. I went after him. He came back. I told him to come back, and we would fix it up. I then paid him the amount.” On redirect examination he testified: “I paid it so that I could get my stuff released. I had taken Jubb’s farm, and I couldn’t move.” By the terms of the mortgage, defendant was prohibited from moving the mortgaged goods out of the township. Nothing was said during the settlement about the mortgage, or any statement made by defendant to plaintiff that he paid the disputed amount in order to release his goods. Under this state of facts, there' was no duress.
3. Defendant gave evidence tending to show that during the first year his crops were poor; that he was unable to pay the rent, and that he informed plaintiff that he should leave the farm and give up the lease; that plaintiff promised him that, if he would remain, he would reduce the rent $50 per year; that defendant accepted the proposition; that for four years the $50 was deducted, which plaintiff admitted; that, when the chattel mortgage 'was given during the last year, plaintiff procured the signature of defendant’s wife to the mortgage, thereby obtaining a security which the lease did not provide for; that the mortgage was for the $450; and that, in consideration of his wife’s signature, plaintiff promised to deduct the $50 when the last payment was made. It appears to have been deducted for the other years when the first payment was made. Under these circumstances, we think there was evidence of a consideration for the reduction of the rent. Moore v. Detroit Locomotive Works, 14 Mich. 266; Goebel v. Linn, 47 Mich. 489 (41 Am. Rep. 723); *669Lawrence v. Davey, 28 Vt. 264; Connelly v. Devoe, 37 Conn. 570; Rollins v. Marsh, 128 Mass. 116; Clark, Cont. 187.
Judgment reversed, and new trial ordered.
The other Justices concurred.